03/23/2020



                                                                                             Case Number: DA 20-0071




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0071
                                                                              FILE.
DANIEL G. DEBUFF and SANDRA L.                                                MAR 2 3 2020
DEBUFF,                                                                    Bowe 11
                                                                                   Greenwood
                                                                                          Court
                                                                         Clerk of Supreme
                                                                            State of Montana
            Petitioners and Appellees,

      v.
                                                                         GRANT OF EXTENSION
MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION,an
agency of the State of Montana,

            Respondent and Appellant.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until May 6, 2020, to prepare, file, and serve the opening brief.

DATED this March 23,2020



                                                                     Bowen Greenwood
                                                                     Clerk ofthe Supreme Court




c:     John E. Bloomquist, Brian C. Bramblett, Barbara L Chillcott


           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705